Not for Publication

                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
____________________________________
                                      :
MALIBU MEDIA, LLC,                    :
                                      :    Civil Action No. 17-1183 (ES) (JAD)
                  Plaintiff,          :
      v.                              :       MEMORANDUM OPINION
                                      :                & ORDER
TOSHI YAMADA                          :
                                      :
                  Defendant.          :
____________________________________:

SALAS, DISTRICT JUDGE

       Before the Court is Plaintiff Malibu Media, LLC’s (“Plaintiff’s”) motion for default

judgment pursuant to Federal Rule of Civil Procedure 55(b)(1) (see D.E. No. 21); and the Court

having considered Plaintiff’s submissions, and it appearing that:

       1.      On February 21, 2017, Plaintiff commenced the instant action against John Doe

Subscriber Internet Protocol address (“IP address”) 108.53.147.136, claiming damages for

copyright infringement pursuant to the Copyright Act of 1976, 17 U.S.C. §101 et seq. (the

“Copyright Act”). (D.E. No. 1). Plaintiff used proven IP address geolocation technology which

has consistently worked in similar cases to ensure that the Defendant’s acts of copyright

infringement occurred using an IP address traced to a physical address located within this District.

(See D.E. No. 12 ¶ 5). Plaintiff filed a motion for leave to serve a third-party subpoena on John

Doe Subscriber’s Internet Service Provider (“ISP”) (D.E. No. 4), which the Court granted on July

5, 2017, (D.E. No. 8).     Pursuant to the third-party subpoena, the ISP disclosed John Doe

Subscriber’s true identity as Toshi Yamada (“Defendant”), who resides in Fort Lee, New Jersey.

(See D.E. No. 21-3 ¶ 3; D.E. No. 12 ¶ 9).
       2.      On November 14, 2017, Plaintiff filed the instant Amended Complaint naming

Toshi Yamada as the Defendant. (D.E. No. 12).

       3.      On November 21, 2017, Defendant was served personally at her Fort Lee, New

Jersey address with the Summons and Amended Complaint. (D.E. No. 16; D.E. No. 12 ¶ 9).

       4.      The time to answer has expired, and Defendant has not filed an answer or responded

to the Amended Complaint, and has otherwise failed to appear before this Court.

       5.      On Mach 1, 2018, Plaintiff requested that the Clerk of the Court enter default

against Defendant (D.E. No. 18), which the Clerk granted. On December 5, 2018, Plaintiff filed

the instant motion. (D.E. No. 21). Plaintiff served the motion on Defendant at her Fort Lee, New

Jersey address via U.S. Mail. (See id.).

       6.      “Before granting a default judgment, the Court must determine (1) whether there is

sufficient proof of service, (2) whether a sufficient cause of action was stated, and (3) whether

default judgment is proper.” Teamsters Health & Welfare Fund of Phila. & Vicinity v. Dubin

Paper Co., No. 11-7137, 2012 WL 3018062, at *2 (D.N.J. July 24, 2012) (internal citations

omitted). On a motion for default judgment “the factual allegations of the complaint . . . will be

taken as true.” See Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).

       7.      First, the Court finds that there has been sufficient proof of service because

Defendant was personally served with the summons and complaint on November 17, 2017. (D.E.

No. 16).

       8.      Second, the Court finds that Plaintiff has sufficiently stated a cause of action.

Plaintiff’s Amended Complaint asserts a claim for copyright infringement against Defendant, who

has allegedly infringed on Plaintiff’s copyrighted motion pictures. (D.E. No. 12 ¶¶ 29–33). “To

establish infringement, two elements must be proven: (1) ownership of a valid copyright, and (2)

                                               -2-
copying of constituent elements of the work that are original.” In re McGraw-Hill Glob. Educ.

Holdings LLC, 909 F.3d 48, 67 (3d Cir. 2018) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,

499 U.S. 340, 361 (1991).

         9.       Here, Plaintiff alleges that it is the registered owner of the 17 motion pictures listed

on Exhibit B. (See D.E. No. 12 ¶¶ 3, 22 & 29; D.E. No. 12-2 (“Ex. B”); see also D.E. No. 21-2).

Thus, Plaintiff has shown that it owns valid copyrights. See Malibu Media, LLC v. Tsao, No. CV

15-6672, 2016 WL 3450815, at *3 (D.N.J. June 20, 2016). With respect to the second element,

Plaintiff alleges that Defendant copied, reproduced, and distributed the original elements of each

of the 17 registered motion pictures to the public without Plaintiff’s authorization or consent,

through the use of the peer-to-peer file sharing software BitTorrent. (See D.E. No. 12 ¶¶ 2, 17–

21, 23–25 & 30–32). Specifically, Plaintiff asserts that Defendant violated Plaintiff’s exclusive

right to (A) reproduce the works in copies, in violation of 17 U.S.C. §§ 106(1) and 501; (B)

distribute the copyrighted works to the public by sale or other transfer of ownership, rental, lease,

or lending, in violation of 17 U.S.C. §§ 106(3) and 501; (C) perform the copyrighted works, in

violation of 17 U.S.C. §§ 106(4) and 501; and (D) display the copyrighted works, in violation of

17 U.S.C. §§ 106(5) and 501. (D.E. No. 12 ¶ 32). Plaintiff’s Exhibits A and B support its

allegation that Defendant copied, reproduced, and distributed original elements from each work in

question. (See D.E. No. 12-1 (“Ex. A”); Ex. B). Therefore, Plaintiff has sufficiently alleged a

cause of action for Defendant’s infringement of Plaintiff’s reproduction and distribution rights

under 17 U.S.C. § 106(1) and (3). 1 See, e.g., Tsao, 2016 WL 3450815, at *3; Malibu Media, LLC


1
          Plaintiff fails to show an infringement of its public display and public performance rights under 17 U.S.C. §
106(4) & (5). Plaintiff has provided no evidence or allegations that Defendant “performed” or “displayed” the motion
pictures “publicly,” as defined by the statute. See 17 U.S.C. § 101. Nor has Plaintiff provided any case law supporting
a finding that the use of peer-to-peer network software, like BitTorrent, constitutes an infringement of the right to
publicly perform or display a copyrighted work. Cf. United States v. Am. Soc. of Composers, Authors, Publishers,
                                                         -3-
v. Deleon, No. 15-3855, 2016 WL 3452481, at *3 (D.N.J. June 20, 2016).

        10.      Third, the Court finds that default judgment is proper in this action. To determine

whether granting default judgment is proper, the Court “must make factual findings as to (1)

whether the party subject to default has a meritorious defense, (2) the prejudice suffered by the

party seeking default, and (3) the culpability of the party subject to default.” Doug Brady, Inc. v.

N.J. Bldg. Laborers’ Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008). Here, the current record

does not show any meritorious defense. See Coach, Inc. v. Ocean Point Gifts, No. 09-4215, 2010

WL 2521444, at *5 (D.N.J. June 14, 2010) (“Because the Defendant did not respond, the Court

cannot determine whether the Defendant had meritorious defenses that are not reflected in the

record.”); Deleon, 2016 WL 3452481, at *3 (“The Court may presume that a defendant who has

failed to plead, defend, or appear has no meritorious defense.”). The record shows Plaintiff has

been prejudiced by Defendant’s failure to answer because Plaintiff has been prevented from

prosecuting the case, engaging in discovery, and seeking relief in the normal fashion. See id.;

Gowan v. Cont’l Airlines, Inc., No. 10-1858, 2012 WL 2838924, at *2 (D.N.J. July 9, 2012)

(finding the plaintiff would suffer prejudice if the court did not enter default judgment because the

plaintiff “has no other means of seeking damages for the harm caused by Defendant”). Finally,

Defendant is culpable because despite being personally served more than a year ago, Defendant

has failed to contact the Court or Plaintiff, and has otherwise failed to participate properly. See

Coach, Inc., 2010 WL 2521444, at *5.

        11.      Having determined that default judgment is proper, the Court next decides which

remedies are appropriate. Here, the Court finds that Plaintiff is entitled to statutory damages,


627 F.3d 64, 74 (2d Cir. 2010) (noting that unlike streaming services, “downloaded musical works are transmitted at
one point in time and performed at another. Transmittal without a performance does not constitute a ‘public
performance’”).
                                                       -4-
injunctive relief, and attorney’s fees and costs.

        12.      First, the Court finds that Plaintiff is entitled to statutory damages pursuant to the

Copyright Act. Under 17 U.S.C. §504, an infringer is liable for a copyright owner’s actual

damages or statutory damages. Plaintiff has elected to seek statutory damages, which allows for

recover of not less than $750 or more than $30,000, as considered just. 17 U.S.C. § 504(c)(1).

Here, Plaintiff seeks to recover $750 for each of the 17 infringed works. (See D.E. No. 21-1 at 21;

Ex. A; Ex. B). However, “no award of statutory damages or of attorney’s fees, as provided by

sections 504 and 505, shall be made for . . . any infringement of copyright commenced after first

publication of the work and before the effective date of its registration, unless such registration is

made within three months after the first publication of the work.” 17 U.S.C. § 412(2). The

provided evidence shows that the infringement occurred after the effective date of registration for

seven of the 17 motion pictures. (See Ex. B). The remaining ten, however, indicate that that the

date the infringement preceded the registration date. (See id.). But because these infringements

fall within the safe harbor provision—since the registration became effective within three months

of the first publication—Plaintiff is also entitled to recover statutory damages for these

infringements. See 17 U.S.C. § 412(2); (Ex. B). Therefore, Plaintiff has sufficiently shown

entitlement to statutory damages for the infringement of all 17 motion pictures. The Court will

award $750 per infringed motion picture, totaling $12,750. 2 See 17 U.S.C. § 504(c)(1).

        13.      Second, Plaintiff is also entitled to injunctive relief. Under 17 U.S.C. §502(a), “any

court having jurisdiction of a civil action arising under this title may, subject to the provisions of

section 1498 of title 28, grant temporary and final injunctions on such terms as it may deem


2
         Because Plaintiff seeks, and the Court is granting, the minimum statutory damages under § 504(c)(1), the
Court will not address Plaintiff’s allegations of willfulness, which are only relevant to enhance maximum damages
under § 504(c)(2).
                                                       -5-
reasonable to prevent or restrain infringement of a copyright.” To adequately claim a permanent

injunction, a plaintiff “must demonstrate: (1) that it has suffered irreparable injury; (2) that

remedies available at law, such as monetary damages, are inadequate to compensate for that injury;

(3) that, considering the balance of hardships between plaintiff and defendant, a remedy in equity

is warranted; and (4) that the public interest would not be disserved by a permanent injunction.”

eBay, Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006). Here, Plaintiff has met its burden.

First, the evidence supports the finding that absent an injunction to force the deletion of the

copyrighted works, Plaintiff will continue to suffer irreparable harm that cannot be adequately

measured in monetary damages. Defendant is a habitual copyright infringer who used BitTorrent

software to distribute Plaintiff’s copyrighted works and as a result, has exposed and will continue

to expose the copyrighted works to “viral” infringement on a daily basis. (See D.E. No. 12 ¶¶ 23,

25 & Ex. A; D.E. No. 21-1 at 24); see also Virgin Records Am., Inc. v. Bagan, No. 08-4694, 2009

WL 2170153, at *5 (D.N.J. July 21, 2009) (granting permanent injunction when Plaintiff asserted

that Defendant had exposed the copyrighted works to “viral” infringement); see also Audi AG v.

D’Amato, 469 F.3d 534, 550 (6th Cir. 2006) (stating when there is potential for future harm there

is no adequate remedy at law); Microsoft Corp. v. Big Boy Distribution LLC, 589 F.Supp.2d 1308,

1321 (S.D. Fla. 2008) (“Generally, a showing of copyright infringement liability and threat of

future violations is sufficient to warrant entry of a permanent injunction.”). Second, the balancing

of the hardships weighs in favor of Plaintiff because “[t]he only hardship imposed upon the

Defendant is that they obey the law.” See Coach, Inc., 2010 WL 2521444, at *9. Lastly, the public

interest would be served by the injunction because “it is virtually axiomatic that the public interest

can only be served by upholding copyright protections and, correspondingly, preventing the

misappropriation of the skills, creative energies, and resources which are invested in the protected

                                                 -6-
work.” Apple Computer, Inc. v. Franklin Computer Corp., 714 F.2d 1240, 1255 (3d Cir. 1983)

(citation omitted). Therefore, the Court finds Plaintiff is entitled to a permanent injunction and

will order Defendant to destroy all copies of Plaintiff’s copyrighted motion pictures that Defendant

has downloaded. See Deleon, 2016 WL 3452481, at *5.

        14.        Finally, the Court finds that Plaintiff is entitled to recover attorney’s fees and

litigation costs pursuant to the Copyright Act. Under 17 U.S.C. §505, “the court in its discretion

may allow the recovery of full costs by or against any party other than the United States or an

officer thereof” and “the court may also award a reasonable attorney’s fee to the prevailing party

as part of the costs.” Here, Plaintiff only asserts that it has incurred $595.33 in costs; Plaintiff does

not request attorney’s fees. (See D.E. No. 21-3 ¶ 8). Because these costs are reasonable, the Court

awards the requested amount.

        Accordingly, IT IS on this 12th day of April 2019,

        ORDERED that Plaintiffs’ motion for default judgment (D.E. No. 21), is GRANTED; and

it is further

        ORDERED that that Defendant Toshi Yamada:

                a) Pay to Plaintiff $13,345.33 (the “Judgment”); $12,750.00 in statutory damages for

                   Defendant’s 17 infringements, as authorized by 17 U.S.C. § 504(c)(1), plus $595.33

                   in costs, as authorized by 17 U.S.C. § 505;

                b) Pay Plaintiff post-judgment interest at the current legal rate allowed and accruing

                   under 28 U.S.C. § 1961 as of the date of this Order until the Judgment is paid in

                   full;

                c) Is enjoined from infringing Plaintiff’s rights under federal law in Plaintiff’s

                   copyrighted motion pictures, including, without limitation, by using the internet,

                                                   -7-
                 BitTorrent or any other online media distribution system to reproduce (e.g.,

                 download) or distribute the motion pictures, except pursuant to a lawful license or

                 the express authority of Plaintiff;

             d) Destroy all unauthorized copies of Plaintiff’s copyrighted motion pictures that

                 Defendant has in her possession, custody, or control, including any downloaded

                 onto any computer hard drive or server, and any transferred onto any physical

                 medium or device in Defendant’s possession, custody, or control; and it is further

          ORDERED that the Court shall retain jurisdiction over this action for six months or until

the Judgment is satisfied, whichever is earlier, to ensure compliance with this Order; and it is

further

          ORDERED that the Clerk of the Court CLOSE this matter.


                                                                     s/Esther Salas
                                                                     Esther Salas, U.S.D.J.




                                                   -8-
